Citation Nr: 1529478	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  10-08 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Tracey A. Dorrity, ESQ


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The appellant is the widow of a Veteran who served on active duty from May 1964 to May 1967, with subsequent Reserve service.  The Veteran died in November 2006.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) in Newark, New Jersey, that denied service connection for cause of death.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The appellant was afforded a travel Board hearing in January 2011.  A copy of the hearing transcript has been associated with the record.

The Board promulgated a decision denying service connection for the cause of the Veteran's death in February 2014.  The appellant appealed that decision to the Court of Appeals for Veterans Claims (Court).  In December 2014, the Court vacated the Board decision and remanded the claim for service connection for the cause of the Veteran's death for action consistent with the directives of a joint motion for remand (JMR).  Specifically, the JMR explained that a remand was required in order to obtain a medical opinion as to whether the Veteran's service-connected type II diabetes mellitus with peripheral neuropathy directly or proximately caused the Veteran's renal failure and whether his renal failure contributed substantially to his death.

 The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The death of a veteran will be considered to have been due to a service-connected disability where the evidence establishes that a disability was either the principal or the contributory cause of death.  38 C.F.R. § 3.312(a) (2014).  A principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b).  A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death.  See 38 C.F.R. § 3.312(c).

In the December 2014 JMR, the parties moved the Court to vacate and remand the February 2014 Board decision that denied service connection for the cause of the Veteran's death.  Specifically, the parties agreed that a remand was required to obtain a medical opinion as to whether the Veteran's service-connected type II diabetes mellitus with peripheral neuropathy directly or proximately caused the Veteran's renal failure, and whether his renal failure contributed substantially to his death.  The parties referenced an October 26, 2014 Renal Consultation Report (actually dated October 26, 2006), where the consulting physician noted that the Veteran's "Stage III renal failure [was] most likely secondary to [his] diabetic nephropathy."  The Board notes that at the time of the Veteran's death, he was undergoing treatment for renal failure.

An October 2009 VA medical opinion notes that the renal consultation report diagnosed stage III renal failure most likely secondary to diabetic nephropathy; however, the VA examiner did not discuss whether the Veteran's service-connected diabetes with peripheral neuropathy directly or proximately caused his renal failure or whether his renal failure contributed substantially to his death.  As such, the Board finds that a new medical opinion should be obtained.

Further, the December 2014 JMR noted that the Board should ascertain whether the records VA obtained for the Veteran's hospitalization from October through November 2006 at the Jersey Shore University Medical Center are complete and, if not, request any missing records.  Although it appears that the Veteran's 2006 records from the Jersey Shore University Medical Center have been obtained, the Authorization and Consent to Release Information to the VA authorized the release of medical records from the Jersey Shore University Medical Center from October 26, 2007, to November 27, 2007.  Notably, however, the Veteran was hospitalized in October 2006 and died on November 2006.  As such, the AOJ should confirm that all treatment records from the Jersey Shore University Medical Center from October 2006 to November 2006 have been requested and associated with the record.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should confirm that all treatment records from the Jersey Shore University Medical Center from October 2006 to November 2006 have been obtained and associated with the record.

2.  Obtain a medical opinion from an appropriate examiner and provide the physician with complete access to the medical file related to the Veteran's cause of death.  The examiner is then asked to provide the following opinions:

(a)  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's service-connected type II diabetes mellitus proximately caused his renal failure. 

(b)  If so, is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's renal failure contributed substantially or materially to cause death, or aided or lent assistance to the production of the Veteran's death. 

The medical professional must provide a rationale for his or her conclusion.  

The term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the medical professional's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  After all development has been completed, the AOJ should review the case again based on the additional evidence.  If the benefit sought is not granted, the AOJ should furnish the appellant and her representative with a Supplemental Statement of the Case, and should give the appellant a reasonable opportunity to respond before returning the record to the Board for further review.
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




